covER-LETTER _ 631 l q 2 , 01

Mr. Tracy D. Gray #803844
The Connally Facilities
899 FM 632
Kenedy, Texas 78119-4516

[July 92 2015]
Dear Clerk,

fnclosed, please find my Rebuttal to the State's response to
my State Writ of Habeas Corpus 11.07.

=Would you please file said Rebuttal with the proper Officials
of the Court, and bring it to their attention that said Rebuttal
has been "timely" submitted by me?

My family and I thank you in advance for your assistance with
this very important matter, and I implore you to please notify
me at my name and address as shown above of "any" and "all" rulings
rendered by the Court on my documents?

Once again, thank you for your professional assistance. I
remain,` l a n§>

' H\v;v §\iv ;:® §v§
@@URT @v-‘ ©L vavN/§ AP@EAL€)
.JUL 2‘? z@i?v

Yours truly,- 4 ~
7/1`3/ `/9 @C/jl 7 AY@@UA@©SE@,@H@§<
Mr. acy D. GF§

(ii)

cAUsE No's F-97-49822-PR; & F#97-49821-PR

/

IN THE couRT oF cRIMINAL`
APPEALS, AT
AUSTIN, TExAS

Ex PARTE

¢O'N»O’¢O’J

MR. TRACY`DEAN GRAY

4_THE APPLICANT'S REBUTTAL TO THE STATE'S RESPONSQ
TO HIS APPLICATION FOR WRIT OF HABEAS CORPUS ll.O7

 

`To run HoNoRABLE JUpGE(s) oF'sAID coURT:

COMES NOW, Mr. Tracy D. Gray TDCJ-ID #803844, pro-se Applicant
styled hereinafter, and respectfully presents this His REBUTTAL to
the State's Response to His Habeas Corpus. In support thereof, the

Applicant states the following:

I.
"A CONSOLIDATED REBUTTAL"

l).l DOCTRINE OF LACHES: Within His supportive Memorandum, the Appli-
cant made Ha_ specific detailed illustration in accords with Ex parte
'Perez No. AP-76-8OO (Tex.Crim.App.ZOlB) that His delay in filing
His writ was not unreasonable, and that He is likely to prevail on
the merits of His presented laim(s). Despite of the reasonable ex-
plaination(s) rendered by the Applicant on pages 2-3 of His Writ's

Memorandum, the State, in its response, failed to honor any of thi§
Honorable Court's requisites as the Applicant adequately presente

in His Memorandum. The State failed to address the Applicant's "Just-
ification 'For Delay" argument on page 2 of His Memorandum, hence/
failing to present this¢ Honorable Court with an adequate review of

His demonstrations;

2). ACTUAL-INNOCENT: Within its response, the State basically argued
that the Applicant" failed. to cite "any" constitutional errors that
resulted in His conviction. (See page 3 of State's Response) Contrary
&o this assertion, the Applicant presented His constitutional errors
by way of demonstrating two (2) prima-facie illustrations of inno-
cence lon page 5~ of His Memorandum. The Applicant basically argued
that the New Evidence clearly shows that there was no evidence of

robbery and no evidence that He pointed a weapon at either Complain-

Mnt. Does not this demonstratrate that the Applicant's Due Process
to .the Sixth and Fourteenth Amendment to the United States Constituf

tion‘ were violated? Therefore, the Applicant did in fact demonstrate
unstitutional errors within His actual-innocence claim; ‘

3). NO BVIDENCE§ The State is making a diligent attempt to mislead

Lhe Court on the issue(s) He’s presented on this "NO $VlDENCE" issue
by claiming the Applicant is arguing "legally sufficiency" of the

l_.

 

evidence. Contrary to the State's response, the Applicant argued
that the State produced no evidence to substantiate its allega-
tions against Him.. .

This Honorable Court has ruled that a "NO EVIDENCE" claim is
cognizable on a writ of habeas corpus, because where there has
been no evidence to support a conviction, it violates Due Process.
See Ex parte Perales,ZlS s.w;3d at 419-20.;

4). DOUBLE JEOPARDY!I The Applicant implores dds Honorable Court
to read an judge for itself His Double Jeopardy claim. (See pages
lG-ll):

5). PROSECUTORIAL MISCONDUCT: Does not this Honorable Court say
that ,prosection are not to state personal opinions on the honesty
and truthfulness of its witness? Sepulveda v. State/751 s.w.2d
667. Is this not what the State did in the Applicant's case?
(See pages 12-13 of Applicant's Memorandum). Despite of this
fact, _the State is attempting to play ignorant to this Honorable
Court's requisites ‘on this issue by attempting to render a lame
non-related response to this issue by citing Wilson,938 s.w.2d
at 59, in which conflicts this Honorable Court's holding in Sepul-
veda as shown above: and

6). INBFFECTIVE ASSISTANCB: This Honorable Court should agree
that the State's response to the Applicant's ineffective assistance
claims are flawed and illogical. The Applicant made a very detail-
ed showing on E-A~C-H` of His ineffective assistance of counsel
errors. Also! the Applicant was totally unaware that His trial
`counsel is deceased. And, as mentioned earlier in His "Doctrine
of Laches" showing, the Applicant could not present a viable claim

vand/or claims against His trial counsel until He received His
trial records. (See Exhibits H, I, and J attached with Applicant's
writ) See also page 2 (at bottom) and 3 of said Memorandum en-
titled "Developing Sufficient Record."

These facts entails that the Applicant's writ is sufficient
and deserves an adequate an proper review on its merits, whereas
the State is leluding its responsibility of rendering a just con-
sideration of the Applicant's claim(s).

PRAYER

WHEREFORE, Applicant PRA¥S, that this Honorable Court GRANT
Him a adequate and sufficient view on the claim(s) presented in
writ and its supportive Memorandum of Law. And! upon its inspection
it finds that the Applicant's writ has standing merits, Reverse
and Remand these proceedings back to the 265TH Judicial District
Court of Dallas County, Texas for further disposition.

[ExECUTED 0N THIS THE: 3& DAY oF JULY, 2015]

Respectfully submittedv

 

Mr. kacy Gray #008038
The Co y Facilities
899 F 32 ~

Kenedy, Texas 78119-4516

 

' m;o;c....